IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
JARVIS HARMON,

              Petitioner,

v.                                                     Case No. 5D18-2073

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed July 27, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Jarvis Harmon, Perry, pro se.

No appearance for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the March 8, 2018, order

denying Petitioner’s pro se Motion to Correct Illegal Sentence,       filed in Case No.

2011-CF-17214-A-O in the Ninth Judicial Circuit Court in and for Orange County,

Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


PALMER, BERGER and LAMBERT, JJ., concur.